Citation Nr: 1103294	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen a claim 
of service connection for PTSD.  The Veteran testified before the 
Board in October 2010.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a December 1996 Board decision.  The Veteran did not 
appeal that decision.  

2.  Evidence received since the last final decision in December 
1996 relating to service connection for PTSD is new and raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran's PTSD is at least as likely as not the result of 
her period of active service.  


CONCLUSIONS OF LAW

1.  The December 1996 Board decision that denied service 
connection for PTSD is final.  New and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 
(2010).  

2.  The Veteran's current PTSD was incurred in or aggravated by 
her active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a September 1984 decision, the RO denied the Veteran's claim 
for service connection for PTSD.  The Board declined to reopen 
the Veteran's claim for PTSD in December 1996.  Most recently, 
the RO declined to reopen the Veteran's claim for PTSD in October 
2005.  While the RO found that new and material evidence had not 
been submitted to reopen the Veteran's claim for service 
connection for PTSD, the Board must still consider the question 
of whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in December 1996, the Board denied service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the December 1996 
Board decision denying service connection for PTSD became final 
because the Veteran did not file a timely appeal.  

The claim for entitlement to service connection for PTSD may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen her claim in December 2004.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the Veteran's 
post-service VA treatment records, the Veteran's testimony at a 
Decision Review Officer hearing, and the Veteran's statements.  
The Board denied the claim because there was no evidence that the 
Veteran's alleged stressor had occurred during her period of 
service.  

The Veteran applied to reopen her claim for service connection 
for PTSD in December 2004.  The Board finds that the evidence 
received since the last final decision is new and material 
because it raises a reasonable possibility of substantiating the 
Veteran's claim.  

In support of her application to reopen her claim for service 
connection for PTSD, the Veteran submitted an October 2010 letter 
from her former high school teacher.  The Veteran's former 
teacher stated that when the Veteran was his student, she used to 
confide in him both the joys and sorrows of her high school 
experience.  He reported that after she joined the military, she 
continued to write him letters indicating that she was doing 
well.  The Veteran's teacher stated that he also received a 
letter from the Veteran in which she described having been 
traumatized by a violent physical assault and rape.  He 
maintained that he did not keep the Veteran's letter but that 
when she subsequently visited him, he could tell that the 
experience of the sexual assault had altered her life.

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for PTSD.  The 
claim was previously denied because there was no evidence that 
the Veteran's alleged stressor had occurred during her period of 
active service.  The Veteran has submitted lay evidence showing 
that she had reported experiencing a physical assault and rape 
during her period of service.  

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for PTSD is reopened.  
38 C.F.R. § 3.156(a) (2010).  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo basis, 
as addressed below.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
Veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  Additionally, the Board notes that 
the discussion in the supplemental statement of the case 
essentially considered the Veteran's claim on the merits.  Also, 
the Veteran has provided arguments addressing her claim on the 
merits.  The Board therefore finds that, because the Veteran had 
adequate notice of the applicable regulations, she would not be 
prejudiced by the Board's review of the merits of the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
psychoses, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (under the 
criteria of DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor 
related to prisoner-of-war experience) and (f)(4) (stressor of 
in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  75 Fed. 
Reg. 39843-39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

If a posttraumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(5) (effective July 
13, 2010).

Because the Veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, regarding personal assault must also be considered.  
The Manual identifies alternative sources for developing evidence 
of personal assault such as private medical records; civilian 
police reports; reports from crisis intervention centers; 
testimonial statements from confidants such as family members, 
roommates, fellow service members, or clergy; and personal 
diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there 
is no indication in the military record that a personal assault 
occurred, alternative evidence, such as behavior changes that 
occurred at the time of the incident, might still establish that 
an in-service stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include, but are not limited to:  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis or 
specific ailment; sudden requests that a military occupational 
series or duty assignment be changed without other justification; 
lay statements indicating increased use or abuse of leave without 
apparent reason; changes in performance or performance 
evaluations; lay statements describing episodes of depression, 
panic attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription medication; 
evidence of substance abuse; obsessive behavior such as 
overeating or under-eating; pregnancy tests around the time of 
the incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7) 
(a)-(o).  Subparagraph (9) provides that rating boards may rely 
on the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence which documents 
such behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).    

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(5).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991). 

The Veteran contends that her PTSD is due to an in-service sexual 
and physical assault and in-service sexual harassment.  

The record shows that in March 2004, a VA physician evaluated the 
Veteran's psychiatric symptoms and found that they met the DSM-IV 
criteria for PTSD.  As a result of that examination, the Veteran 
was diagnosed with PTSD.  Accordingly, the remaining question 
before the Board is whether the Veteran's PTSD diagnosis is based 
upon a verified stressor.   

The Veteran's service personnel records show that she served in 
the Army as a unit supply specialist.  She received the 
Marksmanship Badge for attaining M-16 Rifle expert level.  The 
Veteran's award is not indicative of combat.  The Board has 
reviewed the record, including the Veteran's service medical and 
personnel records, and there is no evidence of combat duty in 
those records.  As the Veteran does not have a confirmed history 
of engaging in combat with the enemy during service, her alleged 
stressors must be verified.  

The Board notes that in March 2005, the RO notified and requested 
from the Veteran the types of evidence described in M21-1 and 38 
C.F.R. § 3.304(f)(5).  In reply, the Veteran has submitted 
statements regarding the stresses of service and a statement from 
her former high school teacher that she told him of the incident 
close to the time it happened.  The Board therefore has relied on 
the available evidence in determining if the alleged stressors 
can be corroborated.   

Service medical records are negative for any complaints of or 
treatment for any psychiatric disability.  On separation 
examination in August 1979, the Veteran made no psychiatric 
complaints, and her psychiatric system was found to be within 
normal limits.  

The first post-service evidence of an acquired psychiatric 
disorder is a December 1983 private medical record where the 
Veteran was treated for dissociative reactions, rule out organic 
etiology.  

Post-service VA and private medical records dated from December 
1983 to July 2010 show that the Veteran received intermittent 
treatment for atypical dissociative disorder, fugue state, rule 
out intermittent explosive disorder, panic attacks with 
agoraphobia, conversion disorder, and PTSD.  

The Veteran testified with her husband before a Decision Review 
Officer in August 1994 and at a travel board hearing before the 
Board in October 2010.  Testimony revealed that the Veteran had 
performed well at a community college prior to service and had 
tested well on the entrance examinations to get into service.  
The Veteran testified that during service, she enrolled in an 
electronic repair course in Fort Gordon, Georgia, and that prior 
to Labor Day weekend in September 1978, which was around the 
halfway point of the approximately six month course, she was 
raped by a group of her classmates in a trailer near the lake 
because they suspected that she was a lesbian.  She maintained 
that the only two persons that she had confided in after the 
attack were her former high school teacher and another soldier 
who was now deceased.  She reported that after the attack, she 
was unable to concentrate in class because her attackers were in 
the same class with her, and she subsequently failed the course.  
She stated that she was dropped from the class and sent to supply 
school, which did not require much concentration.  The Veteran 
testified that after finishing supply school, she was sent to 
Germany in approximately February 1979 and began suffering from 
nightmares about her rape.  She reported that she attempted to 
stay up all night so that she would not have any nightmares.  She 
stated that her work environment in Germany was characterized by 
severe sexual harassment where her breasts were grabbed.  She 
maintained that she attempted to seek help up the chain of 
command about the harassment but was either laughed at or not 
believed.  She asserted that she received disciplinary action for 
failing to report to work because she did not want to endure the 
harassment at work.  She testified that she went to a social 
worker for help but found him to be unhelpful.  The Veteran 
reported that after discharge from service, she tried to go back 
to community college but had to drop out due to "brain 
scrambles" and subsequently began living on the streets.  She 
stated that she also had troubles with work and anger management 
issues.  

The Veteran's private physician stated in a May 1984 letter that 
he had treated the Veteran with psychotherapy every week since 
October 1982.  He reported that the Veteran had been violently 
attacked and raped by a group of fellow soldiers in September 
1978 during service and stated that this experience had been 
damaging to her both physically and psychologically.  He found 
that although the physical injuries had healed fairly quickly, 
the psychological damage from the attack had continued to the 
present.  He also stated that at the time of the rape, the 
Veteran had been studying to be an electronic technician and had 
been doing well in the course.  He reported that her reaction to 
the rape included severe difficulty in concentration which had 
caused her to fail the course.  The physician asserted that since 
the Veteran's discharge from service, she had suffered from 
psychiatric symptoms such as anxiety, confusion, hallucinations, 
and spells of severe disorientation.  She had been able to attend 
school and work some of the time but was disabled and unable to 
study or work most of the time.  The physician opined that the 
Veteran's traumatic experience during service had played a major 
part in causing her current psychiatric disability.  

In a February 2005 VA medical report, the Veteran reported being 
gang raped and assaulted by five to six soldiers in her unit in 
1978.  She stated that at some point during the assault, she lost 
track of what was happening, but it was unclear whether this was 
due to loss of consciousness due to head injury or due to 
dissociation.  She maintained that she did not seek any medical 
attention or notice any immediate medical problems after the rape 
and that she did not discuss the event with anyone.  She reported 
that she was subsequently transferred to Germany, where she 
worked in an environment characterized by severe sexual 
harassment, including sexual verbal comments, grabbing of the 
Veteran's breasts or buttocks, and teasing of the Veteran despite 
her requests for her co-workers to stop.  The Veteran complained 
that she was currently suffering from intermittent word-finding 
difficulties, hypersensitivity to loud noises and crowds, and 
"brain scrambles" which were characterized by difficulty with 
receptive and expressive language and feelings of 
depersonalization.  The Veteran reported that the "brain 
scrambles" could last from minutes to days and usually resolved 
on their own.  The examiner noted that the Veteran was one of six 
children and that she had a history of depression.  She also 
noted that the Veteran had been raped as a teenager and 
victimized by her peers during school.  Examination revealed that 
the Veteran appeared to be her stated age and was of a very 
slight build.  She was dressed casually in jeans and a sweatshirt 
that were both substantially too big for her.  She wore no make-
up, and her hair was unstyled.  She was talkative and articulate, 
although tangential at times.  She had a self-deprecating style 
and euthymic mood.  Her affect was constant and cheerful, even 
when discussing traumatic or painful events.  The examiner opined 
that the Veteran's rape during service, particularly in 
combination with her subsequent sexual harassment in Germany, had 
led to some longstanding psychological problems for which she had 
been seeking treatment for over 20 years.   

An April 2005 lay statement from the Veteran's husband shows that 
he had known the Veteran for 16 years and had been married to her 
for 15 years.  He reported that the Veteran had been in her 
"rage phase" at the beginning of their relationship and had 
been biased against men in general.  He stated that she had been 
isolating herself from people all these years until three or four 
years ago when she started to tutor students in math.  He 
reported that she would go out for shopping but would not go out 
just for fun.

Lay statements dated in August 2005 and October 2010 from the 
Veteran's former high school teacher show that when the Veteran 
was his student, she used to confide in him both the joys and 
sorrows of her high school experience.  He reported that after 
she went off to the military, she continued to write him letters 
indicating that she was doing well.  The Veteran's teacher stated 
that he also received a letter from the Veteran in which she 
described having been traumatized by a violent physical assault 
and rape.  He maintained that he did not keep the Veteran's 
letter but that when she subsequently visited him, he could tell 
that the experience of the sexual assault had altered her life.  
He reported that she was changed from how she used to be prior to 
the sexual assault and that her words and actions seemed 
consistent with a reaction to what she had been through.  

The Board finds that the Veteran's service personnel records are 
consistent with her account of the September 1978 rape incident.  
Specifically, her records indicate that her initial training of 
choice enlistment option in March 1978 was that of electronic 
instrument repairer and that her course started in late May 1978.  
Halfway through this course would have been around early 
September 1978, which is when the Veteran reported that the rape 
occurred.  Although there is no actual record of the Veteran 
failing the electronic repair course, the personnel records show 
that the Veteran's military occupational specialty (MOS) of 
electronic instrument repairer was crossed out and that as of 
January 1979, her MOS was instead that of unit supply specialist.  
Additionally, there is evidence confirming that the Veteran was 
reassigned to Germany in February 1979 and that she was 
disciplined in March 1979 for failing to go at the time 
prescribed to her appointed place of duty.  The Veteran's service 
personnel records also show that in August 1979, she was 
recommended for honorable discharge under the Expeditious 
Discharge Program for being unable to adapt to the military 
service either physically or emotionally.  She was found to 
exhibit apathy and an inability to adapt to military duty.  The 
Veteran's commander reported that in spite of her past 
performance, he was convinced that a rehabilitative transfer 
would not be in the best interests of the United States Army and 
the Veteran.  

The Board finds that the statements from the Veteran's former 
high school teacher support her account of the September 1978 
rape.  The high school teacher reported that the Veteran had 
confided in him after the rape had occurred in service, thus 
rendering his witness statement to be contemporaneous with the 
Veteran's alleged stressor.

The Veteran's service personnel records confirm that the Veteran 
had been enrolled in an electronics repair course during the 
period of time that she has alleged.  The records also show that 
a few short months after her alleged rape incident, the Veteran's 
MOS was changed from electronic instrument repairer to that of 
unit supply specialist, which suggests that she did not complete 
the electronics repair course.  The personnel records also 
demonstrate that the Veteran began to exhibit deterioration in 
behavior and performance shortly after being transferred to 
Germany.  She was disciplined for failing to report to duty and 
was recommended for honorable discharge due to her inability to 
adapt emotionally and physically to military duty.  The Board 
notes that the Veteran's commander found that in spite of her 
past performance, he was convinced that a rehabilitative transfer 
would not be in the best interests of the United States Army and 
the Veteran.  That shows that the Veteran had previously 
exhibited good performance but that she had subsequently 
experienced a decline in performance.  It also indicates that the 
Veteran was having emotional problems that rendered her 
unsuitable for further military duty.  Based on the evidence 
found in the Veteran's service personnel records as well as the 
credible statement from the Veteran's former high school teacher, 
the Board finds that the Veteran's cited stressor of a rape 
during her period of active service is corroborated.  The Board 
has resolved all reasonable doubt in favor of the Veteran in 
finding that her stressor is verified.   

With regard to the Veteran's claim for service connection for the 
PTSD with which she has been diagnosed, the Board finds that 
service connection is warranted.  An evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be attached to 
such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board finds that the May 1984 and February 2005 medical opinions 
relating the Veteran's chronic PTSD to her military experiences 
are probative and persuasive based on the examiners' thorough and 
detailed examinations of the Veteran as well as their 
consideration and reliance on evidence of the type described in 
38 C.F.R. § 3.304(f)(5).  In addition, there are no contrary 
competent medical opinions of record.  Accordingly, the Board 
finds that service connection for the Veteran's PTSD is 
warranted.   

Because the Veteran's PTSD diagnosis was based on a corroborated 
stressor, the Board finds that service connection for PTSD is 
warranted.  All reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 








(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen the claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD.  

Service connection for PTSD is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


